I dissent on the ground that the accused is entitled to know not only what the charges are, but his explanation must be received and acted upon in good faith and not arbitrarily. (People ex rel. Mitchel v. La Grange, 2 App. Div. 444; affd. on opinion below, 151 N.Y. 664.) *Page 50 
I agree with the Appellate Division that this removal lacks good faith and was arbitrary.
PARKER, Ch. J., HAIGHT, MARTIN and VANN, JJ., concur with O'BRIEN, J., for reversal; LANDON, J., concurs with BARTLETT, J.
Order reversed, etc.